DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in (IN) on 12/18/18. It is noted, however, that applicant has not filed a certified copy of the 201841047854 application as required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities: 
The specification teaches a loss function.  However, it appears that a plus sign is missing between the two summations. Appropriate correction is required.

Claim Objections
Claims (1, 10-12, 18) are objected to because of the following informalities:  
In claims (1, 12, 18), the acronyms “LE, LS, RE, RS” should be rewritten as “leftego (LE), leftside (LS), rightego (RE), rightside (RS)”, respectively.  
In claim 10, it appears that the equation shown in claim 10 is incomplete.  For example, it appears that a plus sign is missing between the two summations.  
In claim 11, the limitation of “the hyperparameters” should be rewritten as “a hyperparameters”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims (10-11, 20) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For example, claims (10, 20) teaches a formula comprising multiple variables.  However, applicant fails to define these variable thus making the claims vague and indefinite.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) (1-9, 12-19) are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Towal et al. (hereinafter Towal)(US Publication 2019/0384304 A1)
Re claim 1, Towal discloses a method for detecting and classifying two or more lane boundaries defining lanes of a road an ego-vehicle is driving or positioned on, the method comprising: inputting an image of the road (See fig. 1A: 102; fig. 1C: 102B; fig. 1D: 102 & ¶s 31, 34-35 where it teaches a CNN may receive image data representative of images of a field of view of one or more images sensors of an autonomous vehicle as the vehicle moves through a physical environment.); applying a convolutional neural network, the convolutional neural 

Re claim 2, Towal discloses wherein the convolutional neural network comprises a plurality of sections, each section comprising at least two convolution layers. (See figs. 1C, D)

Re claim 3, Towal discloses wherein each section of the convolutional neural network comprises a max pooling layer. (See figs. 1C, D; ¶ 33)

Re claim 4, Towal discloses wherein the max pooling layer is excluded for the last section. (See figs. 1C, D; ¶ 78)

Re claim 5, Towal discloses wherein the convolutional neural network further comprises at least two fully-connected layers for each lane class (LS, LE, RE, RS). (See figs. 1C, D)



Re claim 7, Towal discloses wherein the detected lanes include at least one further lane boundary of a side lane left or right of the ego-lane. (See fig. 2A; ¶s 41-42, 95-96)

Re claim 8, Towal discloses wherein for each detected lane at least ten discrete points are output, wherein each point is defined by at least two coordinates in terms of pixel values of the input image. (See fig. 2A; ¶s 41-42, 95-96)

Re claim 9, Towal discloses wherein the convolutional neural network does not comprise a decoder or post-processing steps.  (See figs. 1C, D)

Claim 12 has been analyzed and rejected w/r to claim 1 above.
Claims (13-17, 19) have been analyzed and rejected w/r to claims (2-6, 9) above.
Claim 18 has been analyzed and rejected w/r to claims (1, 5) above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) (1, 5, 10-11, 12, 18, 20) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shriyash Chougule et al. (hereinafter Shriyash) “Reliable multilane detection and classification by utilizing CNN as a regression network” ECCV September 2018.
Re claim 1, Shriyash discloses a method for detecting and classifying two or more lane boundaries defining lanes of a road an ego-vehicle is driving or positioned on, the method comprising: inputting an image of the road; applying a convolutional neural network, the convolutional neural network being trained for detecting lanes and classifying each detected lanes into one of at least two lane classes, wherein the lane classes indicate whether a respective lane is a left (LE, LS) or right boundary (RE, RS) of a lane; and outputting a plurality of discrete points for each lane class (LS, LE, RE, RS). (See figs. 3-4; abstract; section 3)

Re claim 5, Shriyash discloses wherein the convolutional neural network further comprises at least two fully-connected layers for each lane class (LS, LE, RE, RS). (See section 3)

Re claim 10, Shriyash discloses wherein the method further comprises training the convolutional neural network using the L1 loss function 

    PNG
    media_image1.png
    34
    269
    media_image1.png
    Greyscale
(See section 3 including equation 1)

Re claim 11, Shriyash discloses wherein the hyperparameters used for training the convolutional neural network include a batch size between 1 and 3, a learning rate between 0.0008 and 0.005, a number of epochs between 50 and 80, and the stochastic gradient descent (SGD) optimizer. (See section 3, more specifically last paragraph in page 7.)

Claim 12 has been analyzed and rejected w/r to claim 1 above.
Claim 18 has been analyzed and rejected w/r to claims (1, 5) above.
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201.  The examiner can normally be reached on M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        June 7, 2021